United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3410
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Jeffrey Garret Roads

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                         Submitted: September 24, 2021
                           Filed: November 29, 2021
                                 [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Jeffrey Roads pled guilty to child pornography offenses. Not long after
changing his plea, Roads sat for a proffer interview. During the interview, Roads
informed the Federal Bureau of Investigation (FBI) that another inmate, Justin
Fletcher, made statements about hiring someone to harm several federal officials,
including the district judge presiding over Roads’s case. Subsequently, the FBI
identified Roads’s attorney, who represented Fletcher in a separate case, as another
target of Fletcher’s threats. While Roads’s attorney withdrew from representing
Fletcher in the other case because of the threats, he chose to continue as Roads’s
counsel.

       Nine days before sentencing, Roads unsuccessfully sought recusal of the
district judge due to her status as a victim in Fletcher’s case. The district court denied
the motion on the grounds that it was both untimely and without merit. The court
granted the government’s motion for a downward departure and sentenced Roads to
a term of 324 months’ imprisonment.

       On appeal, Roads challenges his sentence and the district court’s denial of the
recusal motion. Given the circumstances as now presented, we take no position on
those issues.

       During oral argument, Roads’s attorney informed us that he intentionally tried
to limit his involvement in the proffer and that he did not attend the proffer interview.
He stated that “exact knowledge of what Mr. Roads was going to testify to was
unknown . . . to myself” until shortly before sentencing. When asked if he had been
trying to stay away from the interview because he previously represented Fletcher,
Roads’s attorney responded:

      I was. I was trying to avoid any allegation by Mr. Fletcher of saying
      that I was somehow tainting the testimony of Mr. Roads and trying to
      steer or manipulate the proceedings that way. Mr. Fletcher is a very
      dangerous man, a very manipulative man, and I was purposely trying
      to stay away from that.

       The remarks made at argument raise concerns that Roads’s attorney operated
under a conflict of interest. See United States v. Brown, 508 F.2d 427, 430 (8th Cir.
1974) (explaining that an appellate court may examine sua sponte an issue that
affects substantial rights in a criminal case). We have recognized that when a district
court receives notice of a conflict of interest, “the trial court is obliged to conduct an
                                           -2-
inquiry regardless of the nature of the conflict.” Caban v. United States, 281 F.3d
778, 783 (8th Cir. 2002) (citing Wood v. Georgia, 450 U.S. 261, 272 n.18 (1981);
Holloway v. Arkansas, 435 U.S. 475, 489 (1978)). We believe a similar practice is
appropriate when the possible conflict of interest is discovered on appeal.

       Under these unusual circumstances, we vacate Roads’s sentence and remand
to the district court for an evidentiary hearing to determine whether any conflict may
have affected Roads’s substantial rights. Considering the nature of the anticipated
hearing, we recognize that recusal may be warranted. We leave that decision to the
district court’s discretion as the district court is in a better position than we are to
perform the proper balancing test.
                          ______________________________




                                          -3-